--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
 

 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 12, 2011 among Alamo Energy Corp., a Nevada corporation (the
“Company”), and Range Kentucky Holdings LLC, a Wyoming limited liability
corporation (the “Purchaser”) for the benefit of Holders (as defined herein)
from time to time of the Registrable Securities (as defined herein).
 
This Agreement is made pursuant to the Membership Interest Purchase and Sale
Agreement, dated as of the date hereof between the Company and the Purchaser
(the “Purchase Agreement”).
 
The Company and the Purchasers hereby agree as follows:

 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” shall have the meaning set forth in Section 7(d).
 
“Audit” shall have the meaning set forth in the Purchase Agreement.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.
 
“Closing Date” shall mean the date on which the Registrable Securities are
initially issued.
 
“Common Stock” shall mean shares of the Company’s common stock, par value $0.001
per share.
 
“Commission” shall mean the U.S. Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
“Cut-Back” shall have the meaning set forth in Section 2(a).
 
“Cut-back Shares” shall have the meaning set forth in Section 2(a).
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Effectiveness Time” shall mean the time and date as of which the Commission
declares the Shelf Registration Statement effective or as of which the Shelf
Registration Statement otherwise becomes effective.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended from time to time.
 
“Filing Date” means, with respect to the Registration Statement required
hereunder, a date not later than the 120th calendar day following the date of
this Agreement.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
 
1

--------------------------------------------------------------------------------

 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Other Shares” shall have the meaning set forth in Section 2(a).
 
“Per Share Price” shall mean $0.75 per share of Common Stock (as appropriately
adjusted for any stock split, reverse stock-split, stock dividend or other share
recapitalization transaction).
 
“Person” shall mean a corporation, limited liability company association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency.
 
“Plan of Distribution” shall have the meaning set forth in Section 2(a).
 
“Priority Shares” shall have the meaning set forth in Section 2(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means (i) three million (3,000,000) shares of Common
Stock of the Equity Portion issuable pursuant to the Purchase Agreement, and
(ii) any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.
 
“Registration Failure” shall have the meaning set forth in Section 2(b).
 
“Registration Failure Period” shall have the meaning set forth in Section 2(b).
 
“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 144,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 430A,” and “Rule 433”
means, in each case, such rule promulgated by Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such rule.
 
“SEC Restrictions” shall have the meaning set forth in Section 2(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.
 
 
2

--------------------------------------------------------------------------------

 
“Special Damages Shares” shall have the meaning set forth in Section 2(b).
 
“Special Damages Shares Payment Date” shall have the meaning set forth in
Section 2(b).
 
“Selling Securityholder Questionnaire” shall have the meaning set forth in
Section 3(a).
 
2. Shelf Registration.
 
(a) On or prior to the Filing Date, the Company shall file with the Commission a
Registration Statement covering the resale of 100% of the Registrable Securities
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
or any similar rule that may be adopted by the Commission (such filing, the
“Shelf Registration” and such registration statement, the “Shelf Registration
Statement”); provided, however, that if the Commission takes the position that
the offering of some or all of the Registrable Securities is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415, the
Company shall amend the Shelf Registration Statement prior to its effectiveness
to remove from the Shelf Registration Statement such portion of the Registrable
Securities (the “Cut-back Shares”) and/or agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commision may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively the “SEC Restrictions”). In the event of a cut-back
pursuant to this Section 2(a) (a “Cut -Back”) and unless the SEC Restrictions
require otherwise, the registration of the Registrable Securities shall be
subject to the priority of registration of the securities covered by that
certain Registration Rights Agreement dated November 18, 2009 (the “Priority
Shares”) such that securities that are entitled to be included in the
registration shall first be allocated to the Priority Shares, and second to the
Registrable Securities.  Any Cut-Back shall be allocated among the Holders of
Registrable Securities on a pro rata basis, unless the SEC Restrictions require
otherwise.  In the event that holders of securities, other than the Registrable
Securities and the Priority Shares, are entitled to registration rights (“Other
Shares”), the securities that are entitled to be included in the registration
shall first be allocated to the Priority Shares, second to the Registrable
Securities and, thereafter, to the Other Shares, subject to such allocation
priorities as set forth in the registration rights agreements for such Other
Shares.  Such Shelf Registration Statement shall contain (unless otherwise
directed by the Holders of a majority of the Registrable Securities included in
such Shelf Registration Statement) the “Plan of Distribution” section
substantially in the form attached hereto as Annex A, with such changes as are
reasonably required to respond to the actual plan of distribution or any
comments to such section by the Commission and to comply with then applicable
securities laws.  Subject to the terms of this Agreement, the Company shall use
its commercially reasonable efforts to cause such Shelf Registration Statement
to be declared effective under the Securities Act as promptly as possible after
the filing thereof, and shall use its commercially reasonable efforts to keep
such Registration Statement continuously effective under the Securities Act
until the earlier of (A) the third anniversary of the Effective Time, (B) the
time all Registrable Securities are hold by the holders thereof pursuant to Rule
144 or (iii) the sale of all outstanding Registrable Securities registered under
the Shelf Registration Statement (the “Effectiveness Period”).
 
(b) In the event that (i) the Shelf Registration Statement has not become
effective or been declared effective by the Commission on or before the 90th day
after the Audits or (ii) any Shelf Registration Statement required by Section
2(a) is filed and declared effective but shall thereafter either be withdrawn by
the Company or shall become subject to an effective stop order issued pursuant
to Section 7(d) of the Securities Act suspending the effectiveness of such
registration statement or the Company shall otherwise prevent holders of
Registrable Securities from making sales under the Shelf Registration Statement
without being succeeded immediately by an additional registration statement
filed and declared effective (each such event referred to in clauses (i) or
(ii), a “Registration Failure” and each period during which a Registration
Failure has occurred and is continuing, a “Registration Failure Period”), then,
as liquidated damages for such Registration Failure, subject to the provisions
of Section 6(a), the Company will make pro rata payments to each holder of
Registrable Securities, as liquidated damages and not as a penalty (“Special
Damages Shares”), in an amount equal to 0.25% of the aggregate value of the
shares of Registrable Securities (based on the Per Share Price) held by such
holder, for each 30-calendar day period (or pro rata portion thereof) following
a Registration Failure until such failure is cured; provided, that the maximum
aggregate number of Special Damages Shares payable to all holders of Registrable
Securities shall not exceed 0.50% of the aggregate value of all shares of
Registrable Securities issued on the Closing Date (based on the Per Share
Price). Special Damages Shares shall be paid to record holders of Registrable
Securities on the third Business Day after the one month anniversary of each
Registration Failure (the “Special Damages Shares Payment Date”) to each record
holder that holds Registrable Securities on the Special Damages Shares Payment
Date.
 
 
3

--------------------------------------------------------------------------------

 
(c) The Company shall take such commercially reasonable actions necessary or
advisable to be taken by it to ensure that the transactions contemplated herein
are effected as so contemplated.
 
(d) The Company shall use commercially reasonable efforts to cause the
Registrable Securities to be listed or quoted on whichever market or exchange
(if any) its Common Stock is then primarily traded, upon effectiveness of the
Shelf Registration Statement.
 
(e) The parties hereto agree that the Company will not be required to use a
Registration Statement for any registration in which securities of the Company
are sold to an underwriter for reoffering to the public, and the Company will in
no event be required to cooperate with or pay for any such underwritten
offering.
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Not less than five Business Days prior to the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall, (i) furnish to each Holder copies of
the “Principal and Selling Stockholders” and “Plan of Distribution” sections of
such Registration Statement or other documents proposed to be filed, if such
sections have been revised since the previous filing of such Registration
Statement or any amendment or supplement thereto, which documents (other than
those incorporated or deemed to be incorporated by reference) will be subject to
the review of such Holders, and (ii) cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel, to conduct
a reasonable investigation within the meaning of the Securities Act.  The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities included in such Registration Statement shall reasonably
object in good faith, provided that, the Company is notified of such objection
in writing no later than three Business Days after the Holders have been so
furnished copies of such documents.  Each Holder agrees to furnish to the
Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Securityholder Questionnaire”) not less than 10 days after
written request therefore has been made by the Company.
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to a Registration Statement or any
amendment thereto and, upon written request by any Holder (or group of Holders)
of at least 25% of the Registrable Securities included in such Registration
Statement, as promptly as reasonably possible provide such Holders with true and
complete copies of all material written correspondence from and to the
Commission relating to a Registration Statement; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.
 
 
4

--------------------------------------------------------------------------------

 
(c) Promptly notify each of the Holders (which notice shall, pursuant to clauses
(ii) through (vi) hereof, be accompanied by an instruction to suspend the use of
the Prospectus until the requisite changes have been made) as promptly as
reasonably possible and (if requested by any Holder (or group of Holders) of at
least 25% of the Registrable Securities included in a Registration Statement)
confirm such notice in writing (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement has been
filed; (B) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement; and (C) with respect to a Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided that any and all of such information shall be
kept confidential by each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law or pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter; provided, further, notwithstanding each Holder’s
agreement to keep such information confidential, the Holders make no
acknowledgement that any such information is material, non-public information.
 
(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, to the extent requested in writing
by such Holder, at least one conformed copy of each such Registration Statement
and each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to such Registration Statement (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.
 
(f) If requested by any electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such electing Holder
reasonably specifies should be included therein relating to the terms of the
sale of such Registrable Securities, including information with respect to the
number of shares of Registrable Securities being sold by such Holder, the name
and description of such Holder, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof and with respect to any other material terms of the offering of the
Registrable Securities to be sold by such Holder; and make all required filings
of such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment.
 
 
5

--------------------------------------------------------------------------------

 
(g) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request in writing
in connection with resales by such Holder.  Subject to the terms of this
Agreement, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving on any notice
pursuant to Section 3(c).
 
(h) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests, to
keep each registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by each Registration Statement; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(i) If requested by a selling Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by applicable law, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holder may request.
 
(j) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(ii) through (vi) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company shall be entitled to exercise its right
under this Section 3(i) to suspend the availability of a Registration Statement
and Prospectus for a period not to exceed 40 Business Days (which need not be
consecutive days) in any 12 month period.
 
(k) Comply with all applicable rules and regulations of the Commission until the
end of the Effectiveness Period.
 
(l) The Company may require each selling Holder to furnish to the Company a
statement as to the number of shares of Common Stock beneficially owned by such
Holder and, if required by the Commission, the Person who has voting and
dispositive control over the such shares.
 
(m) Notwithstanding any provision of this Agreement to the contrary, it shall
not be a breach or violation of any obligation of the Company hereunder if the
Company fails to take any action otherwise required hereunder because, in its
reasonable determination, such action would require the Company to disclose
material, non-public information that the Company has a bona fide business or
legal reason for not disclosing regardless of whether the Company caused such
material, non-public information to exist. Unless any Registrable Securities
shall be in book-entry only form, use commercially reasonable efforts to
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to the
Shelf Registration Statement, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed or quoted
(if any), shall be printed, penned, lithographed, engraved or otherwise produced
by any combination of such methods, on steel engraved borders, and which
certificates shall not bear any restrictive legends.
 
 
6

--------------------------------------------------------------------------------

 
(n) Notify in writing each holder of Registrable Securities of any proposal by
the Company to amend or waive any provision of this Agreement pursuant to
Section 6(e) and of any amendment or waiver effected pursuant thereto, each of
which notices shall contain the text of the amendment or waiver proposed or
effected, as the case may be.
 
(o) Comply with all applicable rules and regulations of the Commission, and make
generally available to its securityholders no later than 18 months after the
Effective Time of such Shelf Registration Statement an “earning statement” of
the Company and its subsidiaries complying with Section 11(a) of the Securities
Act (including, at the option of the Company, Rule 158 thereunder).
 

 
4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all Commission and FINRA registration, filing
and review expenses in connection with such registration, filing and review,
(ii) all registration and filing fees (including, without limitation, fees and
expenses) (A) with respect to filings required to be made with the NASDAQ Global
Market, NASDAQ Global Select Market, the NASDAQ Capital Market, the New York
Stock Exchange, the NYSE Amex, LLC, the OTC Bulletin Board, or the Pink OTC
Markets Inc. (as applicable, the Company’s “Trading Market”) on which the Common
Stock is then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws reasonably requested by any Holder (including
without limitation, fees and disbursements of counsel for the Company in
connection with Blue Sky qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested in writing by
the Holders), (iii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in a Registration Statement),
(iv) fees and disbursements of counsel for the Company, (v) messenger, telephone
and delivery expenses, (vi) fees and disbursements of counsel and independent
certified accountants for the Company, (vii) fees and expenses of any transfer
agent or custodian, (viii) Securities Act liability insurance, if the Company so
desires such insurance, and (ix) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
Trading Market as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.

 
5. Indemnification
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus (including without limitation, any “issuer free
writing prospectus” as defined in Rule 433), or arising out of or relating to
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein.  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.
 
 
7

--------------------------------------------------------------------------------

 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless each other Holder, the Company, its directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus (including
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or arising out of or relating to any omission or alleged omission to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent, that
such untrue statement or omission is contained in any information so furnished
in writing by such Holder to the Company specifically for inclusion in such
Registration Statement or such Prospectus; provided, however, in no event shall
the liability of any selling Holder hereunder be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall reasonably believe
that a material conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within 10 Business Days following written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is not entitled to
indemnification hereunder, determined based upon the relative faults of the
parties.
 
(d) Contribution.  If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
 
8

--------------------------------------------------------------------------------

 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) subject to the Proceeding exceeds the amount of any damages
that such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, except in the case of
fraud by such Holder.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6. Rule 144
 
(a) Facilitation of Sales Pursuant to Rule 144.  The Company covenants to the
Holders of Registrable Securities that to the extent it shall be required to do
so under the Exchange Act, the Company shall timely file the reports required to
be filed by it under the Exchange Act or the Securities Act (including the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and shall take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
or other shares of the Company’s common stock held by such holder without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144.
 
(b) Availability of Rule 144 Not Excuse for Obligations Under Section 2.  The
fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities or other shares of the Company’s common stock pursuant to
Rule 144 shall not (i) cause such securities to cease to be Registrable
Securities or (ii) excuse the Company’s obligations set forth in Section 2 of
this Agreement, including without limitation the obligations in respect of
Special Damages Shares.
 
7. Miscellaneous
 
(a) Remedies; Specific Performance.  In the event of a breach by the Company or
by a Holder, of any of their obligations under this Agreement, each Holder or
the Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.
 
(b) No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the initial Registration Statement other than the
Registrable Securities.
 
(c) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
(d) Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable.  The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(b).
 
 
9

--------------------------------------------------------------------------------

 
(e) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(f) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(g) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of all of the
Holders of the then-outstanding Registrable Securities except in the case of a
merger (or similar transaction) in which case the surviving entity shall succeed
to the rights and obligations of the Company.  The Holder may assign its
respective rights hereunder in the manner and to the Persons as permitted under
the Purchase Agreement; provided, however; that at least $100,000 of
Registerable Securities are assigned to an assignee who seeks to assert
registration rights under this agreement.
 
(h) No Inconsistent Agreements.  Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, during the period beginning on or after the date of this Agreement
and ending at the end of the Effectiveness Period, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.
 
(i) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined with the
laws of the State of Nevada.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(n) Independent Nature of Holders’ Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose.
 
*************************

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
   
 

 
Company:
 
ALAMO ENERGY CORP.
a Nevada corporation 
   
 
By:
 
/s/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 
 



 

 
Purchaser:
 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
   
 
By:
 
/s/ Frode Aschim
     
Frode Aschim
Its: Manager
 



 
11

--------------------------------------------------------------------------------

 

ANNEX A
Plan of Distribution
 
We are registering the shares of common stock on behalf of the selling
stockholders.  A “selling stockholder” is a person named on page ___ and also
includes any donee, pledgee, transferee, assignee, distributee or other
successor-in-interest selling shares received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership or limited liability
company distribution or other non-sale related transfer.  The selling
stockholders, including their permitted transferees, pledgees or donees or their
successors, may from time to time offer and sell their shares of common stock at
prevailing market prices, at prices related to the prevailing market prices, at
negotiated prices or at fixed prices or in competitively bid transactions.  Each
selling stockholder reserves the right to accept or reject, in whole or in part,
any proposed purchase of shares, whether the purchase is to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 
           The selling stockholders may offer their shares of common stock at
various times in one or more of the following transactions:
 
·  
in ordinary brokers’ transactions and transactions in which the broker solicits
purchasers;

 
·  
purchases by a broker-dealer for its account pursuant to this prospectus;

 
·  
in transactions involving cross or block trades;

 
·  
in transactions “at the market” to or through market makers in the common stock;

 
·  
on any national securities exchange or quotation service on which the shares of
our common stock may be listed at the time of sale;

 
·  
in the over-the-counter market;

 
·  
in other ways not involving market makers or established trading markets,
including direct sales of the shares to purchasers or sales of the shares
effected through agents;

 
·  
through transactions in options, swaps or other derivatives which may or may not
be listed on an exchange;

 
·  
in privately negotiated transactions;

 
·  
in transactions to cover short sales;

 
·  
in underwritten transactions; or

 
·  
in a combination of any of the foregoing transactions.

 
 
12

--------------------------------------------------------------------------------

 
The selling stockholders also may sell all or a portion of their shares in open
market transactions in accordance with Rule 144 under the Securities Act rather
than pursuant to this prospectus provided that they meet the criteria and
conform to the requirements of that rule.
 
From time to time, one or more of the selling stockholders may pledge or grant a
security interest in some or all of the shares owned by them.  If the selling
stockholders default in performance of their secured obligations, the pledges or
secured parties may offer and sell the shares from time to time by this
prospectus.  The selling stockholders also may transfer and donate shares in
other circumstances.  The number of shares beneficially owned by selling
stockholders will decrease as and when the selling stockholders transfer or
donate their shares or default in performing obligations secured by their
shares.  The plan of distribution for the shares offered and sold under this
prospectus will otherwise remain unchanged, except that the transferees, donees,
pledges, other secured parties or other successors-in-interest will be selling
stockholders for purposes of this prospectus.
 
The selling stockholders may sell short the common stock.  The selling
stockholders may deliver this prospectus in connection with such short sales and
use the shares offered by this prospectus to cover such short sales.
 
The selling stockholders may enter into hedging transactions with broker-dealers
in connection with distributions of the shares or otherwise.  In such
transactions, the broker-dealers may engage in short sales of the shares in the
course of hedging the positions they assume with the selling stockholder,
including positions assumed in connection with distributions of the shares by
such broker-dealers.  A selling stockholder also may enter into option or
transactions with broker-dealers that involve the delivery of shares to the
broker-dealers, who may then resell or otherwise transfer such shares.  In
addition, a selling stockholder may loan or pledge shares to a broker-dealer,
which may sell the loaned shares or, upon a default by the selling stockholder
of the secured obligation, may sell or otherwise transfer the pledged shares.
 
We have advised the selling stockholders that during such times as they may be
engaged in a distribution of the shares, they are required to comply with
Regulation M under the Securities Exchange Act.  With some exceptions,
Regulation M prohibits any selling stockholder, any affiliated purchasers and
other persons who participate in such a distribution from bidding for or
purchasing, or attempting to induce any person to bid for or purchase, any
security which is the subject of the distribution until the entire distribution
is complete.
 
The selling stockholders may use broker-dealers to sell their shares of common
stock.  If this occurs, broker-dealers will either receive discounts or
commission from the selling stockholders, or they will receive commissions from
the purchasers of shares of common stock for whom they acted as agents.  These
brokers may act as dealers by purchasing any and all of the shares covered by
this prospectus either as agents for others or as principals for their own
accounts and reselling these securities under the prospectus.
 
The selling stockholders and any broker-dealers or other persons acting on
behalf of parties that participate in the distribution of the shares may be
considered underwriters under the Securities Act.  As such, any commissions or
profits they receive on the resale of the shares may be considered underwriting
discounts and commissions under the Securities Act.  Neither we nor any selling
stockholders can presently estimate the amount of such compensation.
 
 
13

--------------------------------------------------------------------------------

 
As of the date of this prospectus, we are not aware of any agreement,
arrangement or understanding between any broker or dealer and any of the selling
stockholders with respect to the offer or sale of the shares under this
prospectus.  If we become aware of any agreement, arrangement or understanding,
to the extent required under the Securities Act, we will file a supplemental
prospectus to disclose:
 
·  
the name of any the broker-dealers;

 
·  
the number of shares involved;

 
·  
the price at which the shares are to be sold;

 
·  
the number of shares involved;

 
·  
the price at which the shares are to be sold;

 
·  
the commissions paid or discounts or concessions allowed to broker-dealers,
where applicable;

 
·  
that the broker-dealers did not conduct any investigation to verify the
information set out in this prospectus, as supplemented; and

 
·  
other facts material to the transaction.

 
In addition, when we are notified by a selling stockholder that a donee,
pledgee, transferee, assignee, distributee or other successor-in-interest
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus.
 
Certain of the agreements with the selling stockholders contain reciprocal
indemnification provisions between us and the selling stockholders to indemnify
each other against certain liabilities, including liabilities under the
Securities Act, which may be based upon, among other things, any untrue
statement or alleged untrue statement of a material fact or any omission or
alleged omission of a material fact.
 
We have agreed to pay substantially all of the expenses incidental to the
registration, offering and sale to the public of the shares of common stock
covered by this prospectus, other than commissions, fees and discounts of
underwriters, brokers, dealers and agents, if any.
 
It is possible that a significant number of shares could be sold at the same
time.  Such sales, or the perception that such sales could occur, may adversely
affect prevailing market prices for the common stock.
 
       This offering by any selling stockholder will terminate on the date on
which the selling stockholder has sold all of such selling stockholder’s shares.
 

 
14

--------------------------------------------------------------------------------

 

Annex B
 
[___________]
 
Selling Securityholder Questionnaire
 
             The undersigned beneficial owner of common stock, par value $0.001
per share (the “Common Stock”), of Alamo Energy Corp., (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of April ____, 2011 (the
“Registration Rights Agreement”), between the Company and Range Kentucky
Holdings, LLC.  A copy of the Registration Rights Agreement is available from
the Company upon request at the address set forth below.  All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects have the resale of the Registrable Securities owned by
it and listed below in Item 3 (unless otherwise specified under such Item 3)
covered by the Registration Statement.
 
You must complete and return this questionnaire to the Company in order for your
Registrable Securities to be included in the Registration Statement.
 

 
15

--------------------------------------------------------------------------------

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
 
1.
Name.

 
 
 
(a)
Full Legal Name of Selling Securityholder

 

   



 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

   



 

 
2. 
Address for Notices to Selling Securityholder:

 

     
Telephone:
Fax:
Email:
Contact Person:

 

 
3. 
Beneficial Ownership of Registrable Securities:



 
 
 
(a)
Type and Number of Registrable Securities beneficially owned:

 

       



 

 
16

--------------------------------------------------------------------------------

 


 
4. 
Broker-Dealer Status:



 
 
 
(a)
Are you a broker-dealer?

 
                                           Yes                         No   
 
 
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
                                           Yes                         No   
 
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
 
(c)
Are you an affiliate of a broker-dealer?

 
                                           Yes                         No   
 
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
                                           Yes                         No   
 
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 



 
5. 
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:



 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
 
(a)
Type and Amount of other securities of the Company beneficially owned by the
Selling Securityholder:

 

     





 

 
17

--------------------------------------------------------------------------------

 




 
6. 
Relationships with the Company:



 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
 
State any exceptions here:

 

     



 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 

Dated:  Beneficial Owner             By:          Name:        Title:   

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:  [_____________________]


 
 
 
18 

--------------------------------------------------------------------------------